Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Anthony Woods, Appellant                              Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 39,923-
No. 06-12-00039-CR         v.                         B). Opinion delivered by Justice Moseley,
                                                      Chief Justice Morriss and Justice Carter
The State of Texas, Appellee                          participating.




       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect pleas of
not true to the enhancement allegations. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Anthony Woods, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                       RENDERED APRIL 17, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk